UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q {X} QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR { } TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For transition period from to Commission File Number: 0-17953 Infrared Systems International (Exact Name of Registrant as Specified in its Charter) Nevada 38-3767357 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4ewberry Hill Road, Suite 202, Silverdale WA 98383 (Address of Principal Executive Offices)(zip code) (360) 473-1160 (Issuer's telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES {X} NO { } Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer { }Accelerated filer { } Non-accelerated filer{ }Smaller reporting company { X } Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES { } NO {X} Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of February 17, 2011, there were 200,493,870 shares of common stock outstanding. INFRARED SYSTEMS INTERNATIONAL – QUARTERLY REPORT ON FORM 10-Q Table of Contents PAGE PART I Item 1.Financial Statements 3 Balance Sheets 3 Statement of Operations 4 Statement of Cash Flow 5 Notes 6-7 Item 2.Management's Discussion and Analysis of financial condition and results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 11 Item 4.Controls and Procedures 11 PART II Item 1.Legal Proceedings 12 Item 1A.Risk Factors 12 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3.Defaults Upon Senior Security 12 Item 4.Submission of Matters to a Vote of Securities Holders 12 Item 5.Other Information 12 Item 6.Exhibits 13 Signatures 14 2 PART I Financial Information ITEM 1.FINANCIAL STATEMENTS INFRARED SYSTEMS INTERNATIONAL AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS December 31, September 30, (unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable Total Current Assets PROPERTY AND EQUIPMENT, net INVENTORY - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Credit cards payable Notes payable Other liabilities Total Current Liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value, 50,000,000 shares authorized, 661,618 and 285,618 shares issued and outstanding, respectively Common stock, $0.001 par value, 500,000,000 shares authorized, 200,493,870 and 187,243,870 shares issued and outstanding, respectively Capital in excess of par value Retained earnings (Deficit) ) ) Total Stockholders' (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes. 3 INFRARED SYSTEMS INTERNATIONAL AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2(Unaudited) December 31, 2010 December 31, 2009 REVENUES: Royalty $ $ Sales - Service - Total Revenues COST OF GOODS SOLD - GROSS PROFIT OPERATING EXPENSES: Consulting fees - Management fees Payroll expense - Professional fees Research and development Travel, meals, and entertainment Loss on goodwill impairment, AquaLiv - Other general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) LOSS BEFORE INCOME TAX PROVISION ) ) PROVISION FOR INCOME TAXES - - NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes. 4 INFRARED SYSTEMS INTERNATIONAL AND ITS WHOLLY OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2(UNAUDITED) December 31, 2010 December 31 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash by operating activities: Depreciation Net (increase) decrease in operating assets: Accounts receivable Prepaid expenses Net increase (decrease) in operating liabilities: Accounts payable Credit cards payable - Customer deposits - ) Other liabilities ) - Net Cash Provided (Used) by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Payments for definite-life intangible assets ) ) Net changes in inventory ) - Net Cash Provided (Used) by Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes - Proceeds of capital stock issuance - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $
